COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                    §               No. 08-16-00092-CR
IN RE: LARRY THOMAS
FLETCHER,                                           §            ORIGINAL PROCEEDING

                 Relator.                           §          ON PETITION FOR WRIT OF

                                                    §                   MANDAMUS

                                  MEMORANDUM OPINION

       Relator, Larry Thomas Fletcher, has filed a petition for writ of mandamus against the

Honorable Kevin M. O’Connell, Judge of the 227th District Court of Bexar County, Texas.

Relator contends that the trial court has failed to rule on a post-conviction “motion for mistrial.”

We dismiss the petition for lack of jurisdiction.

       In 2009, Relator appealed his conviction of aggravated sexual assault of a child to the San

Antonio Court of Appeals, and his appeal was transferred to the Eighth Court of Appeals

pursuant to a docket equalization order issued by the Texas Supreme Court. On September 29,

2010, we issued an opinion and judgment affirming the conviction. See Fletcher v. State, No.

08-09-00122-CR, 2010 WL 3783946 (Tex.App.--El Paso September 29, 2010, pet. ref’d). The

mandate issued on June 2, 2011.

       According to Relator’s petition, he filed a post-conviction “motion for mistrial” with the

trial court clerk in April 2016, and the trial court has not ruled on the motion. A court of appeals

may issue a writ of mandamus against a judge of a district or county court in the court of
appeals’ district. See TEX.GOV’T CODE ANN. § 22.221(b)(1) (West 2004). The 227th District

Court is not in the Eighth Court of Appeals’ district. We may also issue the writ of mandamus

where it is necessary to enforce our jurisdiction. See TEX.GOV’T CODE ANN. § 22.221(a) (West

2004). The trial court’s alleged failure to rule on a post-conviction motion does not implicate

our jurisdiction. Accordingly, we dismiss the mandamus petition for lack of jurisdiction.


                                            STEVEN L. HUGHES, Justice
May 25, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-